IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41984

STATE OF IDAHO,                                  )      2014 Unpublished Opinion No. 712
                                                 )
       Plaintiff-Respondent,                     )      Filed: September 4, 2014
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
CHRISTOPHER SHANE TUCKER,                        )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Erik R. Lehtinen, Chief
       Appellate Unit, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Christopher Shane Tucker pled guilty to possession of a controlled substance. Idaho
Code § 37-2732(c)(1). The district court sentenced Tucker to a unified term of four years with
one year determinate and retained jurisdiction. Following the period of retained jurisdiction, the
district court suspended Tucker’s sentence and placed him on probation for three years. Tucker
admitted to violating several terms of his probation and the district court revoked his probation
and again retained jurisdiction, recommending that Tucker participate in the Therapeutic
Community program. The district court received a report from the Department of Correction
that Tucker elected to quit the court-ordered treatment program. Subsequently, the district court
relinquished jurisdiction without a hearing. Tucker appeals, claiming that the district court erred
by relinquishing jurisdiction.

                                                1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Tucker
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       The order of the district court relinquishing jurisdiction is affirmed.




                                                   2